EXHIBIT 10.1

 

 

REGENT - SOLAR LOGIC

IP RIGHTS AGREEMENT

 

 

This Intellectual Property Rights Agreement (“AGREEMENT”) is made by and between
REGENT TECHNOLOGIES, INC., or assigns, whose address is 5646 Milton, Suite 722,
Dallas, Texas 75206, herein referred to as "REGENT” and SOLAR LOGIC
INCORPORATED., whose address 801 North Maple Street, Muenster, Texas 76252,
herein referred to as "SOLAR LOGIC".  REGENT and SOLAR LOGIC may also be
referred to herein individually as a "Party" or, collectively, as the "Parties".

 

NOW therefore, in consideration of the mutual promises contained herein and
other good and valuable consideration, the Parties agree as follows:

 

1.         INTELLECTUAL PROPERTY.   Subject to the terms and conditions set
forth hereinafter, SOLAR LOGIC agrees to convey certain intellectual property
rights (“INTELLECTUAL PROPERTY RIGHTS”) and personal property rights to REGENT
pursuant to the execution of the REGENT – SOLAR LOGIC PATENT LICENSE AGREEMENT
dated concurrent herewith (the “PATENT LICENSE AGREEMENT” ) attached as Exhibit
A. The definition of INTELLECTUAL PROPERTY RIGHTS and all other terms and
conditions set forth in the PATENT LICENSE AGREEMENT are incorporated herein for
all purposes.

 

2.         CONSIDERATION. The consideration for SOLAR LOGIC’S execution of the
PATENT LICENSE AGREEMENT shall be the cash and other consideration granted and
conveyed by REGENT under the PATENT LICENSE AGREEMENT and the grant by REGENT of
1,500,000 shares of Series B Convertible Preferred Stock in the face amount of
One Million Five Hundred Thousand Dollars ($1,500,000.00) with the designations
set forth in the corporate resolution attached as Exhibit B which are
incorporated herein for all purposes. A stock certificate representing said
security interest will be delivered on or before December 31, 2015.

 

3.         CLOSING. Closing shall occur on or before December 5, 2015, or at
such later date as may be agreed to by the Parties. At the Closing, REGENT will
deliver the corporate resolution for the preferred stock grant and the parties
will execute the PATENT LICENSE AGREEMENT. Each party may receive a copy of the
executed documents, with the originals thereof to be delivered to the REGENT.

 

4.         REPRESENTATIONS AND WARRANTIES OF SOLAR LOGIC. SOLAR LOGIC represents
and warrants to REGENT, each of which representations and warranties shall
survive Closing, and shall continue in effect until two (2) years after the
Closing that:

 





1

 

 

(a)     Duly Organized and Corporate Power.  SOLAR LOGIC is a company duly
organized, validly existing, and in good standing under the laws of the state of
Texas. SOLAR LOGIC has all requisite corporate power and authority to carry on
its business as presently conducted, to enter into the AGREEMENT on the terms
described in this AGREEMENT, and to perform its obligations under the
AGREEMENT.  The consummation of the transactions contemplated by the AGREEMENT
will not violate, nor be in conflict with, (i) any provision of its corporate
charter or bylaws or (ii) any agreement or instrument to which it is a party or
is bound.

 

(b)     Warranty of Title. For any INTELLECTUAL PROPERTY RIGHTS or ownership of
personal property transferred under the PATENT LICENSE AGREEMENT, SOLAR LOGIC
warrants that such title is free and clear of all liens, claims, and
encumbrances. SOLAR LOGIC shall diligently defend, at its sole cost, against any
and all challenges to the title with respect to any and all leases and/or rights
subject to this AGREEMENT. REGENT shall promptly notify SOLAR LOGIC of all such
challenges and fully cooperate in such defense.

 

 (c)     Duly Executed. The AGREEMENT has been duly executed and delivered on
behalf of SOLAR LOGIC, and at Closing, all documents and instruments required
hereunder to be executed and delivered by it will be duly executed and
delivered.

 

(d)     No Litigation. There is no pending or, to the best of SOLAR LOGIC’s
knowledge, threatened claims, lawsuits, administrative proceedings, or
governmental investigations or inquiries involving the INTELLECTUAL PROPERTY
RIGHTS.

 

(e)     No Bankruptcy Filings By SOLAR LOGIC.  There are no bankruptcy or other
similar reorganizations pending, being contemplated by or to the knowledge of
SOLAR LOGIC threatened against SOLAR LOGIC.

 

(f)     No Broker's Fees.  SOLAR LOGIC has not incurred any liability,
contingent or otherwise, for broker's or finder's fees in respect to the
transactions contemplated hereby for which REGENT may be liable or become
liable.

 

5.         REPRESENTATIONS AND WARRANTIES OF REGENT. REGENT represents and
warrants to SOLAR LOGIC, each of which representations and warranties shall
survive Closing and shall continue in effect until two (2) years after the
Closing that:



 





2

 

 

(a)     Duly Organized. REGENT is a corporation duly organized, validly
existing, and in good standing under the laws of the state of Colorado.

 

(b)     Corporate Power. REGENT has all requisite corporate power and authority
to carry on its business as presently conducted, to enter into the AGREEMENT, to
execute the PATENT LICENSE AGREEMENT, and to perform its other obligations under
the AGREEMENT.  The consummation of the transactions contemplated by the
AGREEMENT will not violate, nor be in conflict with, (i) any provision of its
charter or bylaws or  (ii) any agreement or instrument to which it is a party or
is bound.

 

(c)     Duly Executed. The AGREEMENT has been duly executed and delivered on
behalf of REGENT, and at Closing, all documents and instruments required
hereunder to be executed and delivered by it shall have been duly executed and
delivered and the transactions contemplated hereby have been duly and validly
authorized by all requisite corporate action.

 

(d)     No Litigation. To the best of REGENT's knowledge, there are no pending
or, threatened claims, lawsuits, administrative proceedings, or governmental
investigations or inquiries which would impede or interfere with REGENT’s
ability to consummate this AGREEMENT.

 

(e)     No Broker's Fees. REGENT has not incurred any liability, contingent or
otherwise, for broker's or finder's fees in respect to the transactions
contemplated hereby for which SOLAR LOGIC may be liable or become liable. 

  

(f)     No Bankruptcy Filing by REGENT. To the knowledge of REGENT, there are no
bankruptcy or similar reorganizations pending, or being contemplated by, or
against REGENT.

 

6.         NOTICES. All notices and communications required or permitted under
this AGREEMENT shall be in writing, delivered to or sent by U.S. Mail or
nationally recognized commercial courier service, postage or delivery charges
prepaid, or by telecopy, addressed as represented in the opening paragraph (or
such other address as may be specified by ten (10) days prior written notice to
the other Party). Notice shall be deemed to have been duly given when delivered
to or sent to the other party in the manner prescribed herein and actually
received by the Party to whom the notice is given.



 





3

 

 

7.         COMPLETE AGREEMENT. When executed by the authorized representatives
of SOLAR LOGIC and REGENT, this AGREEMENT, together with the executed documents
referred to herein, shall supersede all prior written or oral and all
contemporaneous oral agreements and understandings between the parties relative
to this transaction and shall constitute the complete agreement between the
Parties regarding the INTELLECTUAL PROPERTY RIGHTS.

 

8.         SURVIVAL AND TIMING.

 

(a)     Survival.  All representations, indemnifications, covenants, and
obligations of the parties set forth in this AGREEMENT shall survive Closing as
provided for in this AGREEMENT.

 

(b)     Timing.  Time is of the essence in the performance of this AGREEMENT.

 

9.         MISCELLANEOUS PROVISIONS.

 

(a)     Captions. Captions have been inserted for reference purposes only and
shall not define or limit the terms of this AGREEMENT.

 

(b)     Partial Invalidity. If any provision of this AGREEMENT is held invalid,
such invalidity shall not affect the remaining provisions. 

 

(c)     Modification. This AGREEMENT cannot be modified or amended except by a
written instrument duly executed by SOLAR LOGIC and REGENT.

 

(d)     Press Releases; Confidentiality. No information in connection with this
AGREEMENT shall be released to the public, including, without limitation,
through press releases, without the express written permission of SOLAR LOGIC
and REGENT, unless required by applicable federal, state or local laws. Any
information received by REGENT shall remain confidential, except to the extent
as may be required by applicable law.

 

(e)     Further Assurances. SOLAR LOGIC and REGENT each agree from time to time
to execute and deliver to the other party all assignments, division orders,
transfer orders, letters-in-lieu and other instruments necessary to fully vest
in REGENT the rights and benefits acquired pursuant to this AGREEMENT.



 





4

 

 

(f)     No Partnership. Nothing contained in this AGREEMENT shall be deemed to
create a joint venture, partnership, tax partnership or agency relationship
between the Parties.

 

(g)     Jurisdiction, Venue, Governing Law, Attorney’s Fees.  Jurisdiction and
venue of any dispute under this AGREEMENT shall reside in the federal or state
district court in Dallas, Texas.  This AGREEMENT shall be governed by and
construed in accordance with the laws of the State of Texas, notwithstanding any
rule, principle or law with respect to conflicts of laws to the contrary. The
prevailing party in any dispute involving this AGREEMENT shall be able to
recover, in addition to any other payments, all expenses related to attorney’s
fees and court costs.

 

10.        SPECIAL PROVISION. Notwithstanding anything to the contrary above,
the Parties agree that upon the payment of cash to SOLAR LOGIC and or the
delivery of registered, freely trading, REGENT common stock to SOLAR LOGIC with
a combined value greater than or equal to Two Million Five Hundred Thousand
Dollars ($2,500,000), SOLAR LOGIC will assign, transfer and convey all assets of
SOLAR LOGIC to REGENT, including but not limited to the INTELLECTUAL PROPERTY
RIGHTS. The Parties further agree that upon the transfer of the assets to
REGENT, the PATENT LICENSE AGREEMENT is terminated and all outstanding shares of
Series B Convertible Preferred Stock are redeemed.

 

[remainder of this page intentionally left blank

signature page follows]

 

 

 

 



 





5

 

 

This AGREEMENT may be executed in any number of counterparts, each of which
shall be deemed an original instrument, but all of which together shall
constitute but one and the same instrument.

 

EXECUTED by the parties hereto as indicated below by the signatures of their
respective representatives; however, for identification purposes, this AGREEMENT
shall be dated and effective as of December 1, 2015.

 

 

 

               SOLAR LOGIC INCORPORATED

 

      /s/ Greg Bohl  

GREG BOHL, PRESIDENT

 

 

 

Date: December 1, 2015

                           REGENT TECHNOLOGIES       /s/ David Nelson  

DAVID NELSON, PRESIDENT

 

 

 

Date: December 1, 2015

 

 





6

 

 

EXHIBIT A

 

REGENT – SOLAR LOGIC

PATENT LICENSE AGREEMENT

 

 

This PATENT LICENSE AGREEMENT (“Agreement”) is entered into and made effective
as of December 1, 2015 (“Effective Date”), by and among REGENT TECHNOLOGIES,
INC., organized under the laws of the State of Texas having offices at 5646
Milton Street, #722, Dallas, Texas 75206 (“Licensor”), and SOLAR LOGIC
INCORPORATED, organized and existing under the laws of the Texas (USA), having
its offices at 801 North Maple Street, Muenster, Texas 76252 (“SLI”)
(“Licensee”) (the parties herein sometimes referred to individually a “Party” or
collectively as “Parties”).

 

RECITALS

 

WHEREAS, the Parties desire to enter into an exclusive license agreement as
Licensee is desirous of obtaining, from Licensee, an exclusive right to
commercialize the technology covered by those United States Patents, United
States Patent Application Publications, and United Patent Applications listed at
Exhibit B (hereinafter the “Licensed Patents”), according to the Exhibit A Field
of Use and terms contained herein.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, the Parties agree as follows:

 

Section 1.     Definitions

 

Whenever used in this Agreement with initial letters capitalized, the following
terms will have the following meanings:

 

“Affiliate” means, with respect to a specified Person, any other Person (a) that
directly or indirectly controls, or is under common control with, or is
controlled by, such specified Person or (b) is at least 50% beneficially owned
by such specified Person. As used in this definition, “control” (including with
its correlative meanings, “controlled by” and “under common control with”) means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, (whether through ownership
of securities or partnership or other ownership interests, by contract, or
otherwise). A Person will be deemed an Affiliate during this Agreement only so
long as it conforms to this definition. 

“Advance Royalty Payment” means the minimum royalty set forth in Schedule 3.3 of
Exhibit A payable as an advance against royalties in accordance with the
provisions of Section 3.3. 

“Change of Control” means: (a) an acquisition of Purchaser by any Person by
means of any transaction or series of transactions, including any consolidation
or merger with or into any Person; (b) any sale or other disposition by
Purchaser of all or substantially all of its assets or capital stock to any
Person; or (c) any other transaction that results in any Person becoming a
holder of fifty percent (50%) or more of either Purchaser’s total outstanding
shares of stock or the total voting power represented by the capital stock of
Purchaser entitled to vote for the election of directors. 

“Gross Revenues” means the gross revenues received from the sale or services
derived from the utilization of the Licensed Technology (defined below).
Rebates, credits, returns, freight and insurance charges, value added taxes,
sales taxes and/or similar taxes and duties will not be considered Gross
Revenues, but only to the extent that such rebates, credits, returns and/or
taxes are actually paid or credited by Licensee; provided, however, that under
no circumstances will any amounts actually allowed or credited due to returns
exceed the original billing or invoice amount. 

“Field of Use” means the Field of Use recited in “Definitions” at Exhibit A.

 





1

 

 

 

“Intellectual Property Rights” means the Intellectual Property Rights recited in
“Definitions: at Exhibit A.

“Licensed Territory” means the Licensed Territory recited in “Definitions” at
Exhibit A.

“Licensed Patent" or “Licensed Patents” means those Patents, Patent Application
Publications, and Patent Applications, domestic and foreign, as listed on
Exhibit B, and any continuations, continuations-in-part, and divisionals, and
all patents which may issue based on such applications, and all reissues,
reexaminations, or extensions thereof (the “Licensed Technology”).

“Person” means any individual, corporation, partnership, joint venture,
unincorporated association, joint stock company, trust, limited liability
company, or other entity.

“Royalty Rate” means the royalty percentage in accordance with the provisions of
Section 3.1 as set forth in Schedule 3.1 of Exhibit A.

“Term” has the meaning set forth in Section 5.1.

“Third Party” means any Person other than a Party.

“Work Product” means any improvements or any new product, service, or method
that Licensor or Licensee may develop that incorporates the claims, property,
technology, or “know how” of the subject matter described or claimed in the
Licensed Patents. In the event that Licensor or Licensee shall develop any
improvement to the subject matter described or claimed in the Licensed Patent,
and which is later incorporated in an improved product, service, or method, such
improved product, service, or method shall be subject to the payment of a
Royalty.  All improvements made by the Licensee shall hereinafter become the
property of Licensor.

 

Section 2.     License Grant

 

2.1Grant

 

Licensor hereby grants to Licensee an exclusive, royalty-bearing, and
non-transferable license to manufacture, have manufactured, use, import, offer
to sell, and/or sell, or lease inventions and/or technology covered by the
Licensed Technology during the Term, only in the Field of Use, and only in the
Licensed Territory. In connection with the grant of the foregoing license to
Licensee, Licensor agrees to promptly disclose all data, know-how and other
information and samples of any materials that may be necessary or useful for the
practice of the Licensed Technology, if any.

 

2.2Marking

 

Licensee represents and covenants that it and its Affiliates will mark any
licensed product made under this Agreement with the patent numbers of any
applicable Licensed Patent in a manner that complies with the marking
requirements set forth in 35 U.S.C. § 287(a), as amended from time to time, and
any other similar laws in other jurisdictions.

 

2.3Maintenance and Enforcement

 

2.3.1.     Upon the Effective Date of the Agreement, Licensee agrees (i) to have
responsibility for directing the preparation and filing of patent applications,
(ii) for directing the prosecution of broad patent claims for the mutual benefit
of Licensee and Licensor, (iii) for maintaining U.S. and foreign issued and
granted patents, and (iv) to be invoiced directly by outside patent counsel and
annuity service providers for patent prosecution and maintenance fees and costs,
for each of the matters described under the Licensed Patent(s) and Work Product.
Licensee will pay all relevant fees for all Licensed Technology during the term
of the Agreement and Licensor will have no obligation to make any registrations,
filings or payments.

 

2.3.2.     Licensee may bring evidence of infringement by Third Parties to
Licensor at any time during the Term. Licensor will respond to such evidence as
it deems appropriate, in its sole discretion, and will have sole discretion in
determining whether to bring a patent infringement action against any alleged
Third Party infringers. If, after sixty days of receiving actual notice of such
infringement, Licensor does not take action to protect the rights of the Parties
against such infringement, then Licensee will have the option to take action
which is reasonably necessary to defend and protect the Licensed Patents against
such infringement. Licensor shall reasonably cooperate with Licensee in
connection with any action taken by Licensee. If Licensee recovers any damages
or compensation for any action it takes hereunder in respect to a third party
infringer, Licensee shall retain 100% of such damages, but shall pay Licensor a
royalty on such amount, as if such damages represented net sales of the Licensed
Patents.

 







2

 

 

2.4No Contest of the Licensed Patent Rights, No Infringement Actions

 

2.4.1     Licensee represents and covenants that neither it nor its Affiliates
will contest or otherwise challenge (e.g., in any legal action or otherwise), or
assist or encourage any other Person to contest or challenge, the validity of
any of the Licensed Patents. If Licensee or its Affiliates contests or otherwise
challenges (e.g., in any legal action or otherwise), or assists or encourages
any other Person to contest or challenge, the validity of any of a Licensed
Patent, then Licensor will have the right to immediately terminate the license
granted to Licensee under this Agreement.

 

2.4.2     Licensee represents and covenants that neither it nor its Affiliates
will attempt to enforce any patent rights (e.g., in any legal action or
otherwise), or assist or encourage any other Person to enforce such rights,
against the Licensor during the Term. If Licensee or its Affiliates attempts to
enforce any patent rights, then Licensor will have the right to immediately
terminate the license granted to Licensee under this Agreement.

 

2.5Names, Trade Names and Trademarks

 

This Agreement does not grant, create, assign or transfer to either Party any
license or other right with respect to any name, trade name or trademark of the
other Party EXCEPT the name “Solar Logic” is hereby assigned and transferred to
Licensor with all rights thereto during the term of the Agreement.

 

2.6Compliance with Laws

 

In exercising this license, Licensee represents and covenants that it and its
Affiliates will comply with all applicable laws, rules, regulations, orders and
other requirements of any governmental authority having jurisdiction. Without
limiting the generality of the foregoing, Licensee and its Affiliates will
comply with all such requirements relating to the export of any licensed
products or services, made or provided by or for Licensee or its Affiliates
(including, but not limited to, requirements under the U.S. Export
Administration Act, regulations of the Department of Commerce or its successors,
executive orders and other export controls of the United States of America).
Neither Licensee nor its Affiliates will export, or authorize or permit the
export of, any such items in violation of any such requirement.

 

Section 3.     Consideration

 

3.1     Licensee agrees to remit to Licensor a monthly payment of $1,000 to be
applied toward the reimbursement of patent expenses. The initial monthly payment
of $1,000 is due upon Licensee's execution of this Agreement. Failure to make
this payment will cause this Agreement to immediately terminate. Licensee agrees
to initiate the additional payments of $1,000 per month on January 1, 2016 and
continue this monthly payment amount until $30,000.00 has been paid to Licensor.
Notwithstanding this payment plan, the Licensee agrees to pay the balance of the
amount outstanding at the date that Licensee has secured investment capital of
$250,000.

 





3

 

 

3.2Royalty Payment

 

3.2.1     Licensee will pay to Licensor a royalty equal to the percentage of
Licensee’s Gross Revenues and the Gross Revenues of any sublicensed Affiliates
set forth in the Royalty Rate shown in Schedule 3.1 of Exhibit A.

 

3.2.2     Licensee will guarantee its Affiliates’ royalty obligations, and
remains fully liable for all of its Affiliates’ obligations under this
Agreement, including timely providing to Licensor royalty reports under Section
3.4 and paying all royalty or any other payments due under this Agreement

 

3.2.3     Within 30 days after the end of each calendar quarter or portion
thereof during the term of the license, Licensee will pay to Licensor all
royalties accrued during the immediately preceding quarter as provided in this
Section 3. All amounts payable hereunder by Licensee will be paid in United
States funds without deductions for taxes, assessments, fees, or charges of any
kind. Any royalties not paid when due will accrue interest at the rate of 1% per
month.

 

3.3Advances Against Royalties

 

Licensee will pay a non-refundable, advance against royalties in an amount equal
to the Advance Royalty Payment set forth in Schedule 3.3 of Exhibit A.
Thereafter, Licensee agrees to make additional non-refundable, advance royalty
payments in an amount equal to the Advance Royalty Payment set forth in Schedule
3.3 of Exhibit A on January 1st of each subsequent year during the Term. Each
Advance Royalty Payment will be the minimum royalty due to Licensor for that
year. All such Advance Royalty Payments will be used to offset the license fees
accrued during the calendar year in which the advance was made. Once the
Licensee has exhausted its advanced royalties for a particular year, Licensee
will make quarterly royalty payments as provided for in this Section 3

 

3.4One-Time Stock Grant

 

Within 30 days of the Effective Date, Licensee will deliver to Licensor a
one-time non refundable, up-front stock grant as set forth in Schedule 3.4 of
Exhibit A.

 

3.5Milestones

 

In accomplishing commercial diligence, Licensee shall demonstrate to the
satisfaction of Licensor achievement of the following milestones: (i) Licensee
shall secure cumulative investment of a minimum of five hundred thousand dollars
($500,000) on or before June 30, 2017, and Licensee shall record Gross Revenues
on or before June 30, 2018. Licensee shall provide written notification to
Licensor within thirty (30) days of achieving each milestone. Should Licensee
fail to achieve any of the milestones specified above, or should Licensee fail
to record Gross Revenues for two (2) consecutive Calendar Years once sales
begin, Licensor, at its sole option, may waive the requirement to achieve the
milestone, may revise the license granted herein to a nonexclusive license, may
renegotiate the missed milestone, or may terminate this Agreement in accordance
with Section 5.3.

 

3.6Reports, Books and Records; Financial Statements

 

Simultaneously with the payment of fees as provided in Section 3, Licensee will
also deliver to Licensor a true and accurate report, giving such particulars of
the business conducted by Licensee and its Affiliates during the preceding three
calendar months under this Agreement as necessary for Licensor to account for
Licensee’s payments hereunder. This report will include pertinent data,
including, but not limited to: Licensee’s total revenues for the preceding
quarter; any offsets against the total revenues used by Licensee or its
Affiliates in calculating the Gross Revenues; and all other amounts due to
Licensor herein. These reports are required even if no payments are due.

 





4

 

 

Licensee represents and covenants that all books, records and files of Licensee
and its Affiliates have been, and during the term of this License will be,
prepared, assembled and maintained in accordance with usual and customary
policies and procedures and fairly and accurately reflect the ownership, use,
enjoyment and operation by Licensee of its assets. All financial statements of
Licensee and its Affiliates furnished to Licensor were, and all financial
statements of Licensee and its Affiliates prepared during the term of this
License will be, prepared in accordance with United States Generally Accepted
Accounting Principles (“GAAP”) applied on a consistent basis during the periods
involved (except as may be indicated in customary notes thereto) and fairly
present, in accordance with applicable requirements of GAAP (in the case of
unaudited statements, subject to normal recurring adjustments), the consolidated
financial position of Licensee and its Affiliates as of their respective dates
and the consolidated results of operations and the consolidated cash flows of
Licensee and its Affiliates for the periods presented therein.

 

3.7Audit Rights

 

Licensee represents and covenants that it and its Affiliates will maintain
complete and accurate books and records for a period of six years following the
year to which such records apply. From time to time, Licensor will have the
right to audit or have audited the books and records of Licensee or its
Affiliates to determine the accuracy of the royalties paid by Licensee to
Licensor (an “Audit”). Any Audit will be (i) conducted during normal business
hours upon reasonable prior notice to Licensee and (ii) final and binding absent
manifest error. If, as the result of an Audit, Licensor determines that Licensee
has failed to pay the total royalties due under this Agreement, then Licensee
will make payment of the difference between the total royalties due and the
actual amount of royalties paid, together with interest thereon at the rate of
1% per month. If, as a result of the Audit, it is determined that the deficiency
due to Licensor from Licensee is an amount equal to, or greater than, five
percent (5%) of the royalties paid by Licensee during the period in question,
then Licensee will promptly reimburse Licensor for the total reasonable costs of
such Audit, including any litigation arising therefrom.

 

Section 4.     Warranties and Indemnification

 

4.1Licensor Warranties

 

Licensor represents and warrants to Licensee that Licensor has the authority to
grant the license granted hereunder, and has all necessary corporate power and
authority to execute and deliver this Agreement and perform its obligations
hereunder.

 

4.2Licensee Warranties

 

Licensee represents and warrants to Licensor that Licensee has all necessary
corporate power and authority to execute and deliver this Agreement and perform
its obligations hereunder. Licensee further represents and warrants that it will
fully perform all duties and obligations under this Agreement.

 

4.3Disclaimer of Warranties

 

EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 4, EACH PARTY (AS “DISCLAIMING
PARTY”) DISCLAIMS AND THE OTHER PARTY HEREBY WAIVES, ANY AND ALL REPRESENTATIONS
AND WARRANTIES, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE WITH REGARD TO
THIS AGREEMENT. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, DISCLAIMING
PARTY DISCLAIMS (A) ANY AND ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR
IMPLIED, REGARDING THE SCOPE, COVERAGE, VALIDITY OR ENFORCEABILITY OF ANY OF THE
LICENSED PATENT RIGHTS, LICENSOR IMPROVEMENT PATENTS AND LICENSEE IMPROVEMENT
PATENTS; AND (B) ANY AND ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED,
WITH REGARD TO ANY PRODUCT LICENSED TO THE OTHER PARTY (INCLUDING,, BUT NOT
LIMITED TO, ANY INFRINGEMENT, MISAPPROPRIATION OR VIOLATION OF ANY INTELLECTUAL
PROPERTY RIGHT OF ANY THIRD PARTY AND ANY WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OR USE). FURTHER, DISCLAIMING PARTY MAKES NO
REPRESENTATION OR WARRANTY THAT THE LICENSED PATENT RIGHTS, LICENSOR IMPROVEMENT
PATENTS OR LICENSEE IMPROVEMENT PATENTS CAN BE USED FOR ANY PARTICULAR PURPOSE,
THAT THE EXERCISE OF THE LICENSE WILL NOT INFRINGE ANY INTELLECTUAL PROPERTY
RIGHTS RIGHT OF ANY THIRD PARTY, OR THAT THE OTHER PARTY CAN SUCCESSFULLY MAKE,
HAVE MADE, OFFER FOR SALE, SELL OR USE ANY PRODUCT LICENSED BY SUCH PARTY.

 





5

 

 

4.4Indemnification and Insurance

 

Licensee agrees to indemnify Licensor against and hold it harmless from any loss
suffered or incurred by Licensor or its officers, directors and employees by
reason of a third party claim arising out of or relating to (i) the Licensee’s
actions, including the design, development, use, manufacture, advertising, sale,
distribution or other exploitation of products or services under the license
granted in this Agreement, or the actions of any other party acting pursuant to
the permission, direction, license or control of Licensee, or (ii) any claims
arising from licensed products or services hereunder, including infringement
claims, unfair or fraudulent advertising claims, warranty claims, product defect
claims, and liability claims pertaining to the licensed products or services.

 

4.5Limitation of Liability

 

EXCEPT FOR THE INDEMNIFICATION PROVISION IN SECTION 4.4, NEITHER PARTY HEREUNDER
WILL BE LIABLE FOR ANY INDIRECT, SPECIAL, PUNITIVE, INCIDENTAL OR CONSEQUENTIAL
DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, ANY DAMAGES FOR LOSS OF
PROFITS, LOSS OF USE, BUSINESS INTERRUPTION, LOSS OF DATA, OR COST OF COVER IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT WHETHER ALLEGED AS A BREACH OF
CONTRACT, TORTIOUS CONDUCT (INCLUDING NEGLIGENCE) OR OTHER LEGAL THEORY, EVEN IF
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. EXCEPT FOR THE
INDEMNIFICATION PROVISION IN SECTION 4.4, IN NO EVENT WILL ANY PARTY’S AGGREGATE
LIABILITY TO ANY OTHER PARTY ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
EXCEED THE AMOUNTS PAID BY LICENSEE TO LICENSOR HEREUNDER.

 

Section 5.     Term and Termination

 

5.1Term

 

The term of this Agreement (the “Term”), will commence on the date of this
Agreement and will continue until as provided in Section 2.4, 5.2, 5.3 or 5.4
below.

 

5.2Voluntary Termination by Licensee

 

Licensee may terminate the Term by giving Licensor written notice of such
termination at least ninety (90) days prior to the effective date of such
termination.

 

5.3Termination by Licensor for Default

 

Subject to Section 5.5, Licensor may terminate the Term by giving Licensee
written notice of such termination if: (a) Licensee commits any breach under
this Agreement and fails to cure such breach within thirty (30) days after
Licensor gives Licensee written notice of its intent to terminate the Term if
the breach is not cured within thirty (30) days; or (b) if any of the following
take place: (i) Licensee makes a general assignment or general arrangement for
the benefit of its creditors; (ii) the filing by or against Licensee of a
petition to have Licensee adjudged bankrupt or of a petition for reorganization
or arrangement of Licensee under any law relating to bankruptcy or insolvency;
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Licensee’s assets or of Licensee’s interests in this
Agreement; or (iv) the attachment, execution of other judicial seizure of the
Licensee or substantially all of Licensee’s right, title, and interests under
this Agreement.

 





6

 

 

5.4Termination by Licensee for Default

 

Subject to Section 5.5, Licensee may terminate the Term by giving Licensor
written notice of such termination if: (a) Licensor commits any breach under
this Agreement and fails to cure such breach within thirty (30) days after
Licensee gives Licensee written notice of its intent to terminate.

 

5.5Effect of Termination

 

Upon any termination of the Term pursuant to Section 5.2 or 5.3: (a) the
licenses granted to Licensee will survive on a exclusive basis solely with
respect to the distribution of licensed products of Licensee that have already
been manufactured prior to termination of this Agreement; and (b) the Parties’
respective rights and obligations under Sections 2.4, 2.6, 3.2, 3.5, 3.6, 4 and
6 will survive.

 

Section 6.     Miscellaneous

 

6.1Competitors

 

Licensee agrees not to sell products or services licensed under this Agreement
to the competitors of Licensor listed in Schedule 6.1 of Exhibit A, and also
agrees not to use such competitors as resellers, distributors, partners, or
sub-contractors for the sale or distribution of licensed products or services.
Licensor may update Schedule 6.1 of Exhibit A from time to time to add or remove
Persons by providing written notice to the Licensee.

 

6.2Successors and Assigns

 

6.2.1     Licensor and Licensee will not assign (whether voluntarily,
involuntarily, by operation of law or otherwise) this Agreement or any license
granted under this Agreement, without the prior written consent of the other
Party.

 

6.2.2     Licensee will have the right to assign this Agreement without the
consent of the Licensor to a successor by virtue of a Change of Control,
provided that the (i) the other Party is notified in writing prior to or within
thirty (30) days after the closing of such Change of Control; and (ii) the
successor agrees in writing to comply with the terms and conditions of this
Agreement.

 

6.2.3     No assignment by a Party, with or without the other Party’s consent,
will relieve or release the assigning Party from any of its obligations under
this Agreement. Subject to the foregoing restrictions on assignment, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by
each of the Parties and their respective successors and assigns.

 

6.3Equitable Remedies

 

The Parties acknowledge that money damages may not be an adequate remedy for any
breach or threatened breach of any of either Party’s obligations under this
Agreement involving intellectual property or either Party exceeding the scope of
the license grant it receives under this Agreement. The Parties therefore agree
that in addition to any other remedies available hereunder, by law or otherwise,
the non-breaching Party will be entitled to pursue injunctive relief against any
such breach or threatened breach by the other Party of such obligations ,
without necessity of posting a bond or other security.



 





7

 

 

6.4Relationship of the Parties

 

This Agreement will not be interpreted or construed to create any partnership,
agency, franchise or similar relationship between the Parties or to impose any
partnership, agency, franchise or similar obligation or liability upon a Party.
Neither Party has, by virtue of this Agreement, any right, power or authority to
enter into, make, assume or incur any warranty, agreement, contract, commitment
or obligation in the name or on behalf of the other Party, to act as the agent
or representative of the other Party, or to otherwise bind the other Party.

 

6.5Notices

 

Notices, offers, requests or other communications required or permitted to be
given by either Party pursuant to the terms of this Agreement will be given in
writing to the respective Parties to the addresses set forth in Schedule 6.5 of
Exhibit A, or to such other address as the Party to whom notice is given may
have previously furnished to the other in writing as provided herein. Any notice
involving non-performance, termination, or renewal will be sent by hand
delivery, recognized overnight courier or, within the United States, may also be
sent via certified mail, return receipt requested. All other notices may also be
sent by fax, confirmed by first class mail. All notices will be deemed to have
been given and received on the earlier of actual delivery, three (3) days from
the date of postmark or receipt by facsimile transmission with operator
confirmation.

 

6.6No Waiver; Remedies Cumulative

 

No failure or delay on the part of either Party hereto in the exercise of any
right hereunder will impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty or agreement herein,
nor will any single or partial or waiver exercise of any such right preclude
other or further exercise thereof or of any other right. All rights and remedies
existing under this Agreement or the schedules attached hereto are cumulative
to, and not exclusive of, any rights or remedies otherwise available.

 

6.7Severability

 

If any term or other provision of this Agreement or the schedules attached
hereto is determined by a non-appealable decision by a court, administrative
agency or arbitrator to be invalid, illegal or incapable of being enforced by
any rule of law or public policy, all other conditions and provisions of this
Agreement will nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to either Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties hereto will negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled to the fullest extent possible.

 

6.8Interpretation

 

The headings contained in this Agreement are for reference purposes only and
will not affect in any way the meaning or interpretation of this Agreement. Any
capitalized term used in any Exhibit not otherwise defined therein will have the
meaning assigned to such term in this Agreement. When a reference is made in
this Agreement to an article, section, or schedule, such reference will be to an
article or section of this Agreement, unless otherwise indicated.



 





8

 

 

6.9Governing Law

 

This Agreement will be construed in accordance with and all Disputes hereunder
will be governed by the laws of the State of Texas. The District Court of Dallas
County Texas and/or the United States District Court for the Northern District
of Texas will have sole jurisdiction and venue over all Disputes between the
Parties.

 

6.10Amendment

 

No change or amendment will be made to this Agreement or the schedules attached
hereto except by an instrument in writing signed on behalf of each of the
Parties to such agreement.

 

6.11Entire Agreement

 

This Agreement and the exhibits referenced or attached hereto, constitute the
entire agreement between the Parties with respect to the subject matter hereof
and thereof and will supersede all prior written and oral and all
contemporaneous oral agreements and understandings with respect to the subject
matter hereof and thereof.

 

6.12Counterparts

 

This Agreement may be executed in counterparts, each of which will be deemed to
be an original but all of which will constitute one and the same agreement.

 

6.13Conflicting Agreements

 

In the event of conflict between this Agreement and any other agreement between
the parties, the provisions of this Agreement prevail with respect to the
subject matter of this Agreement.

 

IN WITNESS WHEREOF, the Parties have entered into this exclusive Patent License
Agreement as of the date first set forth above.

 

 

SOLAR LOGIC INCORPORATED   REGENT TECHNOLOGIES, INC.                   /s/ Greg
Bohl, President   /s/ David Nelson, President        



 



 





9

 

  

EXHIBIT A

 

 

DEFINITIONS

 

Field of Use – All

Intellectual Property Rights – All of Licensor’s proprietary intellectual
property and trademarks

Licensed Territory – Worldwide

 

SCHEDULE 3.1 – ROYALTY RATE

 

The Royalty Rate is Three Percent (3%).

 

SCHEDULE 3.3 – ADVANCE ROYALTY PAYMENT

 

The Advance Royalty Payment will be $50,000 beginning January 1, 2016 and every
January 1 thereafter. At the election of the Licensee, the first and second
Advance Royalty Payments may be paid in cash or in shares of restricted common
stock of Regent Technologies, Inc. Advance Royalty Payments made in common stock
shall be paid on the basis of the previous 90 day moving average price but not
less than $.10 per share.

 

SCHEDULE 3.4 – STOCK GRANT

 

Pursuant to the Regent Solar Logic IP Agreement, Regent Technologies, Inc will
grant to Solar Logic Incorporated 1,500,000 shares of Series B Convertible
Preferred Stock.

 

SCHEDULE 6.1 – COMPETITORS

 

Licensor’s competitors are: To be agreed upon

 

SCHEDULE 6.5 CORRESPONDENCE ADDRESSES

 



If to LICENSOR:   Attention: Greg Bohl   Address: 801 North Maple Street    
Muenster, Texas 76252   e-mail: gbohl@ntin.net         If to LICENSEE:    
Attention: David Nelson   Address: 722 Meadows Building     Dallas, Texas 75206
  e-mail: dnelson@regent-tec.com  

 

 







10

 

 

EXHIBIT B

(“Licensed Patents and Trademarks”)

 

Patent Nos.

 

•US 8,622,056 Solar Energy Power Generation System

•US 9,163,512 Bladeless Turbine

 

•China ZL2010800411653 Solar Energy Power Generation System

•Canada 2,774,132 Solar Energy Power Generation System

Patents Filed and in Process:

 

•EU 108717863.3 Solar Energy Power Generation System

Registered Trademark “Solar Logic”:

 

•US Registration Number 4,049,782

•EU Registration Number (OHIM) 008954621

•China Registration Number 8245868

•Australia Registration Number 1350814

•Canada Registration Number 1,490,203







11

 

 

